— In a negligence action to recover damages for personal injuries, defendants Neligan appeal, as limited by their briefs, from so much of a judgment of the Supreme Court, Orange County, entered March 14, 1974 upon a jury verdict, against their testator and in favor of plaintiff’s decedent. Judgment affirmed insofar as appealed from, with costs. The verdict was not against the weight of the credible evidence and the charge to the jury was not deficient. The award of $350,000 was not *610excessive. Martuscello, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.